      Case 8:18-cr-00490-WFJ-SPF Document 34 Filed 04/18/19 Page 1 of 2 PageID 135



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

                                        CLERK’S MINUTES

 CASE             8:18-cr-490-T-02SPF                  DATE:    April 18, 2019
 NO.:
 HONORABLE WILLIAM F. JUNG                             INTERPRETER: N/A



                                                       GOVERNMENT COUNSEL
                                                       Natalie Adams, AUSA
 UNITED STATES OF AMERICA

 v.

 CRYSTAL DAVIS                                         Debra Tuomey, CJA
 COURT REPORTER: Nikki Peters                          DEPUTY CLERK:        Kristin Carreon

                                                       COURTROOM:           15B
 TIME: 3:27 PM – 3:48 PM
 TOTAL: 21 minutes
                                                       PROBATION:           Dee Mosley


PROCEEDINGS:          CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

ATF Agent Keary Hundt present.

Defendant sworn.

Defendant is adjudged guilty on Count One of the Indictment.

Defense moved for a downward variance to which the Government objected. DENIED.

Allocution by the defendant.

Imprisonment: THIRTY (30) MONTHS, with credit for time served as calculated by the Bureau of
Prisons.

Supervised Release: THREE (3) YEARS.

Fine is waived.

Special Assessment: $100.00 to be paid immediately.
   Case 8:18-cr-00490-WFJ-SPF Document 34 Filed 04/18/19 Page 2 of 2 PageID 136


The Court makes the following recommendations to the Bureau of Prisons:
    Confinement at Greenville, Illinois.

Special conditions of supervised release:

1. Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the
   probation officer’s instructions regarding the implementation of this court directive. Further, Defendant
   shall contribute to the costs of these services not to exceed an amount determined reasonable by the
   Probation Office’s Sliding Scale for Substance Abuse Treatment Services. During and upon the
   completion of this program, you are directed to submit to random drug testing.

2. Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and
   follow the probation officer’s instructions regarding the implementation of this court directive. Further,
   defendant shall contribute to the costs of these services not to exceed an amount determined
   reasonable by the Probation Office’s Sliding Scale for Mental Health Treatment Services.

3. Defendant shall submit to a search of your person, residence, place of business, any storage units
   under your control, or vehicle, conducted by the United States Probation Officer at a reasonable time
   and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
   violation of a condition of release. Defendant shall inform any other residents that the premises may
   be subject to a search pursuant to this condition. Failure to submit to a search may be grounds for
   revocation.

Defendant must refrain from any unlawful use of controlled substance. Defendant must submit to one
drug test within 15 days of placement on supervision and at least two periodic drug tests thereafter as
directed by the probation officer. Defendant must submit to random drug testing not to exceed two tests
per week.

Defendant is to cooperate in the collection of DNA as instructed by the Probation Officer.

Defendant is remanded to the custody of the U.S. Marshal.

Defendant advised of right to appeal and to counsel on appeal. Defendant is found indigent for purposes
of appeal.

                GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


 Total Offense Level                13

 Criminal History Category:         V

 Imprisonment Range                 30 - 37 months

 Supervised Release Range           1- 3 years

 Restitution:                       N/A

 Fine Range                         $5,500-$55,000

 Special Assessment                 $100.00
